DLD-144                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1262
                                       ___________

                            IN RE: NATHANIEL SWINT,
                                                Petitioner
                       ____________________________________

                   On a Petition for Writ of Audita Querela from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to Crim. No. 2-84-cr-00364-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 9, 2018
             Before: JORDAN, SHWARTZ, and KRAUSE, Circuit Judges

                             (Opinion filed: March 21, 2018)

                                       ___________

                                        OPINION*
                                       ___________


PER CURIAM

       Nathaniel Swint has filed a petition for a writ of audita querela. For the reasons

below, we will deny the petition.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In 1995, Swint was convicted of drug trafficking charges. Based on the drug type

and quantity involved and Swint’s two prior convictions, he was sentenced to the

mandatory minimum sentence of life in prison. We affirmed his conviction and sentence

on appeal. See No. 96-1870. In his petition for audita querela, Swint seeks to challenge

one of those prior convictions: a 1985 guilty plea to federal charges of distributing

heroin and cocaine.

       We need not reach the issue of whether Swint may proceed using a petition for

audita querela because his petition is without merit. Although his arguments are difficult

to discern, it appears that he is repeating a contention he has raised before: that his prior

conviction cannot be used to enhance his current sentence because the law at the time of

his 1985 guilty plea did not provide for a mandatory minimum life sentence for a

subsequent offense. We addressed this meritless argument in a prior appeal:

       Swint asserted that at the time of his plea in 1985, a subsequent drug
       offense would result in a sentence of thirty years in prison. Swint argued
       that his agreement to the plea was based on that thirty-year sentence for
       subsequent offenses. His argument is frivolous and ridiculous. Informing
       Swint of the consequences of a subsequent offense was intended to
       dissuade him from future criminal conduct; it was not a promise that future
       drug trafficking would only result in a limited sentence. At the time Swint
       committed his current offense, the relevant statute, 21 U.S.C.
       § 841(b)(1)(A), mandated a life sentence based on the drug amount
       involved and Swint’s prior convictions.

United States v. Swint, 616 F. App’x 38, 39 (3d Cir. Sept. 18, 2015) (per curiam).

       Swint also appears to argue that his 1985 conviction did not qualify as a felony

drug offense that could trigger a mandatory minimum under 21 U.S.C. § 841(b)(1)(A)

(“If any person commits a violation of this subparagraph [] after two or more prior


                                              2
convictions for a felony drug offense have become final, such person shall be sentenced

to a mandatory term of life imprisonment.”). However, the 1985 conviction for

distributing heroin and cocaine with its sentence of fifteen years in prison clearly

qualifies as “an offense that is punishable by imprisonment for more than one year under

any law of the United States . . . that prohibits or restricts conduct relating to narcotic

drugs, marihuana, anabolic steroids, or depressant or stimulant substances.” 21 U.S.C.

§ 802(44).

       For the above reasons, we will deny the petition for a writ of audita querela. We

remind Swint that repetitive and frivolous litigation may result in monetary sanctions and

filing restrictions.




                                               3